DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “an etch stop layer partially covering a top surface of the contact structure and being in direct contact with the first electrode” as recited in claim 1, and “a first spacer wall disposed on a side wall of the contact structure; and a second spacer wall disposed on the other side wall of the contact structure, wherein a top surface of the hard mask layer is higher than a top surface of the first spacer wall and a top surface of the second spacer wall,” as recited in claim 21.
Nakatani (US 6,188,099 B1), the closest reference, discloses a memory structure, (FIGS. 1-8) comprising: 
a substrate: (substrate 1)
a bit line structure (at least bit line 16) disposed on the substrate; 
a contact structure (at least conductive body 7b) disposed on the substrate on one side of the bit line structure; (See FIGS. 1-2) and 
a capacitor structure disposed on the contact structure, and comprising: 
a first electrode (at least storage node 7a comprising films 7c and 7d) comprising a first bottom surface (surface directly contacting body 7b) and a second bottom surface, (surface of 7c contacting a top portion of layer 5) wherein the first bottom surface is lower than the second bottom surface, (See FIG. 1) and the first bottom surface is only disposed on a part of the contact structure, (See FIG. 1, where the bottom surface of 7a only contacts the body 7b)
a second electrode (cell plate) disposed on the first electrode; and 

However, Nakatani does not explicitly teach  “an etch stop layer partially covering a top surface of the contact structure and being in direct contact with the first electrode” as recited in claim 1, and “a first spacer wall disposed on a side wall of the contact structure; and a second spacer wall disposed on the other side wall of the contact structure, wherein a top surface of the hard mask layer is higher than a top surface of the first spacer wall and a top surface of the second spacer wall,” as recited in claim 21.  No other reference remedies these deficiencies.
Therefore, claims 1 and 21 are allowed, and claims 2-9 and 22-30 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/               Examiner, Art Unit 2812